United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-31082
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BRIAN JOHNSON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CR-139-2-A
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Brian Johnson pleaded guilty, pursuant to a written plea

agreement, to one charge of conspiracy to possess ecstasy with

intent to distribute.    The district court sentenced him to 188

months in prison and a three-year term of supervised release.

Johnson now appeals the district court’s judgment.

     In the sole issue he raises on appeal, Johnson argues that

trial counsel rendered ineffective assistance by allowing Johnson

to sign the factual basis that accompanied his plea agreement.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-31082
                                -2-

Johnson acknowledged in the factual basis that he was involved

with cocaine hydrochloride, but Johnson asserts that he was not

involved with this drug.

     As a general rule, this court declines to review claims of

ineffective assistance of counsel on direct appeal, although we

may do so in exceptional cases.   See United States v. Higdon, 832

F.2d 312, 314 (5th Cir. 1987); United States v. Gibson, 55 F.3d

173, 179 (5th Cir. 1995); see also Massaro v. United States, 123

S. Ct. 1690 (2003).   This is not the exceptional case.

Accordingly, we decline to review Johnson’s ineffective-

assistance claim in this direct appeal.   The judgment of the

district court is AFFIRMED.